10 So. 3d 1221 (2009)
TRANSCONTINENTAL GAS PIPE LINE CORPORATION, et al.
v.
LOUISIANA TAX COMMISSION, et al.
No. 2009-CA-0731.
Supreme Court of Louisiana.
May 15, 2009.
PER CURIAM.
For the reasons assigned in our disposition rendered this day in Florida Gas Transmission Co. v. Louisiana Tax Commission, et al., 09-CA-0729, 10 So. 3d 1219, appellees' motion to dismiss is granted, and the appeal is transferred to the court of appeal for consideration on the merits.
MOTION GRANTED; APPEAL DISMISSED.